Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Final
Response to Amendment/Arguments
Claims 1 and 9-16 are pending. Claim 1 is currently amended. Claims 2 and 4 are canceled. Claims 9-16 are newly provided. It appears that no new matter has been entered. The replacement figures appear to have no new matter, and the substitute specification also appears to not include new matter. The amendments to the claims have required further search and/or consideration and adjustment of the rejection to meet the claim amendments (i.e. maintain the primary reference Verhee and requiring substitution of secondary teaching reference Lisenker for that of Dekeyser, Sellew is maintained). Considering the below and that the remarks are not found persuasive, this action must be made Final. 
Applicant’s arguments have been fully considered but they are not persuasive. 
Applicant argues that Verhee does not disclose to what amounts to the press-fit arrangement, arguing that the compound space between the inner surface of Verhee’s frame and the transponder are not in frictional fit. Applicant’s arguments do not take into consideration the primary reference in combination with the teaching reference for the reasons indicated below. In other words, applicant's arguments are against the references individually, and it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Verhee does not save space with regard to the transponder frame, in an attempt to establish an argument of teaching away of any combination to provide the claimed invention of the press fit arrangement. It is noted that applicants arguments are not commensurate in scope with the claim language, and furthermore, that contrary to Applicants argument, the prior art’s mere disclosure does not constitute a teaching away from any alternative, because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004); MPEP 2143.01 I.
With regard to the location of the frame 10’ of Verhee, applicant argues that because the frame is located within a recess, it teaches away from arranging the frame on a flat surface. Applicants arguments are not considered persuasive, as Verhee does not actually discredit such a modification, it merely discloses one embodiment of such a connection. As previously indicated in the Non final action mailed on 4/22/2022, 
“Verhee further notes (ll 368-370) that the transponder may be attached to other areas as desired, and Sellew clearly teaches (at least at Fig 2) transponder attachment to a contiguous planar surface without a keyway.” 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both the “stop portion” and “the inner surface”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 10 the claim recite “the a receiving space” and it appears that the claim should read –a receiving space--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the stop portion" in line 19, "the direction of the outer opening" in line 20, Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 9-14 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Verhee (FR2970271, cited by Applicant, Espacenet machine translation previously attached) in view of Dekeyser (US 2016/0210547), and further in view of Sellew et al (2007/0102529);

Claim(s) 15 and 16 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Verhee in view of Dekeyser and/or Sellew as applied to claim1 (as indefinitely understood) above, and further in view of Binmore (US 8120497.)


Regarding Claim 1, Verhee teaches (see at least partially annotated/extract Figure 4 below)
    PNG
    media_image1.png
    624
    1218
    media_image1.png
    Greyscale

A process valve (line 19-21 hydraulic component such as a controlled valve in the distribution of water), comprising a valve body (1, see at least Figs. 1-4 and 8 where the body of 1 is a cap and allows for the actuation of the valve) having a  continuously flat, closed and contiguous surface (inside of the surface “A” at contiguous flat annular bodily closed surface 1002 therein and 1004 which is a contiguous flat blind bore bottom surface that is closed by the annular wall of 4 pocket 3;), wherein the valve body is made of a metal alloy (line 302, made of brass);  a transponder (15) arranged in a transponder frame (10’ where 10’ is made of brass), the transponder frame having an outer opening (at 11), wherein the transponder frame (10’) is made of a metal alloy (ll 172-175, brass), wherein the outer opening (11) of the transponder frame (10’) faces away from (as opposed to toward) the continuously flat, closed  and contiguous surface (A, 1002, 1004) of the valve body (1) and has a smaller diameter than the a receiving space (i.e. the space at 1008 having a diameter surrounding that of 15) of the transponder frame (10’), the receiving space being delimited by an inner [truncated conical] [[cylindrical]] surface (i.e. at 1010), wherein the transponder frame (10’) is constructed rotationally symmetrically about an axis (central axis thereof), wherein the transponder frame is formed in a closed manner continuously around the transponder in a circumferential direction (i.e. as with the application, the frame 10’ has a central opening, the bottom surface being flat and closed to the body at 1002 in Verhee), wherein the inner [truncated conical] [[cylindrical]] surface of the receiving space (of 1008 and at 15) directly adjoins (where the following two are integral with one another and thus directly adjoining or intersect connecting) an annular stop portion (that portion at 1012 that is about outer opening 11, against which 15 abuts and) that delimits the receiving space in the direction of the outer opening, wherein the stop portion limits a movement of the transponder (15) in the direction of the outer opening (11), wherein an inner diameter of the inner [truncated conical] [[cylindrical]] surface of the receiving space of the transponder frame transverse to the axis [surrounds] [[matches]] to an outer diameter of the transponder (15) so that the transponder is held (via the interposition of the resin 16) in the transponder frame (10’) [[by a press fit]], wherein the transponder frame (10’), in the direction of the valve body (1), has a flat and contiguous contact surface (opposed to 1002 and that is, the bottom-most portion of feature 10’) that is [crimped] (ll. 240-241) [[welded]] to the continuously flat, closed and contiguous surface of the valve body (as discussed above) of the process valve (arguably to provide a complete surface to surface contact seal between the frame and the body), and wherein the transponder frame is raised with respect to the continuously flat, closed and contiguous surface of the valve body [[which extends flatly beyond the boundaries of the transponder frame]]; and a sealing compound (16), wherein the outer opening (11) of the transponder frame (10’) is closed with the sealing compound, the sealing compound (16) being non-electrically conductive and non-magnetizable (as in any standard non-filled “resin”, as is notoriously well-known in the art, for reasons such as preventing interference with RF signals), wherein the transponder (15) can be wirelessly triggered (such as discussed at line references 235-236, p.6 and 343-346, p.9) through the sealing compound (16). [added] [[stricken]]
Verhee does not explicitly teach a cylindrical bore, press fit matching transponder to inner cylindrical surface, the valve body extending flatly beyond the boundaries of the transponder frame, nor, welding of a transponder frame to the continuously flat, closed and contiguous outer surface.
Verhee does note that the orifice (11) is important for allowing communication with the transponder (16) because metal inhibits communication as is well-known in the art, and that resin clogs the orifice. 
Verhee further notes that it is important to minimize foreign debris on the upper surface of the cap and to protect the transponder from the environment. See lines 272-281. 
Thus it is important to insure that the transponder is centered under the orifice to optimize communication and that some means (in this case, the resin) is used to protect the transponder from anything that might enter the orifice.
Note that simple change of shape is not patentably distinct. Further, Dekeyser teaches (para [0098]) a cylindrical bore, press fit matching transponder to inner cylindrical surface (where a press fit of a cylindrical transponder/tag 260 in a cylindrical attachment mechanism 275 is a known means of retaining by frictional fit (id), a cylindrical or disk shaped part in place), all for the purpose of providing a simple and secure assembly of parts and which results in a structure that “is positioned in continuously contacting relation circumferentially around” the retained part.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the transponder frame of Verhee with a cylindrical bore portion as taught in Dekeyser, such that the transponder of Verhee as taught in Dekeyser would be retained as taught by Dekeyser, for the purpose of providing a simple and secure assembly of parts via such a frictional fit, and ensuring that the transponder of Verhee as taught in Dekeyser remains properly centered and secured and as close as possible under the orifice of Verhee and therefore insuring that communication with the transponder is optimized while still protecting the transponder from the external environment with the existing resin of Verhee.
Sellew teaches (Figs 1, 2 and 9) the installation of a transponder (60) within a metal frame (14) on a planar and contiguous surface (12) by welding (para [0045]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Verhee/ Dekeyser by simply substituting the single step operation of welding of the transponder frame to an outer planar surface as taught by Sellew for the machined pocket and crimp of Verhee/ Dekeyser, thus removing the need for the two step operation of machining and then crimping, thereby reducing production time and cost.
Note that any surface that includes some type of plane is read as “continuously planar” at the plane. For example, the extract below is “continuously planar” at the circular planar portion at A.
Note, too, that in substituting welding for crimping, the transponder of Verhee would no longer be located within a recessed pocket (because the pocket no longer would be machined or forged in the outer surface to accommodate a crimp), so the transponder necessarily or inherently would be welded to the outermost planar surface (at “A”, above).
Even provided that it could be successfully argued that the frame would have to be welded at the lower surface, any welding would result in all surfaces being welded together and therefore meeting the claim limitations.

Verhee discloses (as modified for the reasons discussed above) in claim 9: The process valve according to claim 1, wherein the stop portion follows an imaginary perpendicular plane (along 1014) of the axis.

Verhee discloses (as modified for the reasons discussed above) in claim 10: The process valve according to claim 1, wherein the stop portion runs parallel to the flat and contiguous annular contact surface (at 1002) of the transponder frame (where the two in plane sectional view of figure 4 are parallel.) 

Verhee discloses (as modified for the reasons discussed above) in claim 11: The process valve according to claim 1, wherein the stop portion runs parallel to the continuously flat, closed and contiguous surface (as modified via Sellew for the reasons discussed above) of the valve body.

Verhee discloses (as modified for the reasons discussed above) in claim 12: The process valve according to claim 1, wherein an outer surface (at 1016) of the transponder frame tapers in the direction of the outer opening (from the base of 14 to the truncated tapered top at 12.) 

Verhee discloses (as modified for the reasons discussed above) in claim 13: The process valve according to claim 12, wherein the outer surface is frusto- conical (as discussed and shown, 10’ outer surface at 1016 is a truncated frusto-conical shape.) 

Verhee discloses (as modified for the reasons discussed above) in claim 14: The process valve according to claim 1, wherein the transponder frame comprises a circular chamfer (radius at 1018 is a convex inward and concave outward facing partly circular chamfer or transitional edge between the two adjoining surfaces), which is arranged between the contact surface of the transponder frame and the inner circular surface (as shown.) 

Verhee discloses (as modified for the reasons discussed above) in claim 15: The process valve according to claim 1, wherein sealing compound forms a [flat] outermost surface; Verhee does not disclose: a convex outermost surface; although Binmore teaches: an outermost convex surface for the window of the RFID antennae (at opening 110 of curved shell member 210, provided for the purpose of optimum readability of the tag itself.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide in lieu of a flat surface, a convex surface as taught in Binmore for that of Verhee’s sealing compound outermost surface, all for the purpose of as taught in Binmore of providing a window/opening that is convex for optimum readability of for example the tag itself. 

Verhee discloses (as modified for the reasons discussed above) in claim 16: The process valve according to claim 15, wherein the convex (as modified for the reasons discussed above via Binmore) outermost surface is flush with an edge of the outer opening (as shown in Verhee); and where it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to maintain a flush edge of the outer opening of the convex outer most surface of Verhee/Binmore for the purpose of for example, reducing debris in the joint between the compound of Verhee and the frame of Verhee, and maintaining a smooth finish. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753